Citation Nr: 1235977	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of lumbosacral nerve root injury with radiculopathy and history of reflex sympathetic dystrophy (RSD), rated as 40 percent disabling beginning June 28, 1991.

2.  Entitlement to an increased rating for residuals of a pelvic fracture and separation of the symphysis pubis with low back pain, rated as 10 percent disabling beginning June 28, 1991, and 40 percent disabling beginning January 16, 2004.

(The other issues on appeal are addressed in a separate document.)


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to September 1972.  His DD Form 214 reflects additional prior active service of 11 months and one day.

This case came before the Board of Veterans' Appeals (Board) on appeal of a December 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims folders subsequently was transferred to the RO in Winston-Salem, North Carolina.

When the case was before the Board in April 2007, the Board issued a decision that denied a rating in excess of 40 percent for residuals of lumbosacral nerve root injury with radiculopathy and RSD for the period beginning June 28, 1991; denied a rating in excess of 10 percent for pelvis fracture and separation of symphysis pubis with low back pain for the period beginning June 28, 1991, and prior to January 16, 2004; and denied a rating in excess of 40 percent for pelvis fracture and separation of symphysis pubis with low back pain for the period beginning January 16, 2004.  The Board's action also denied entitlement to an effective date earlier than November 21, 1991, for service connection for neurogenic bladder based on clear and unmistakable error (CUE) and denied entitlement to an effective date earlier than June 28, 1991, for service connection for RSD.  

The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2008 the Court issued an Order granting a joint motion of the parties to vacate so much of the Board's April 2007 decision as pertained to the issues characterized on the title page of this decision and to remand those issues to the Board.  In the joint motion, the Veteran abandoned his appeal regarding claims for entitlement to an effective date earlier than November 21, 1991, for service connection for neurogenic bladder based on CUE and entitlement to an effective date earlier than June 28, 1991, for service connection for RSD.

In October 2009, the Board denied the Veteran's claims for increased ratings for the disabilities identified on the title page of this decision.  The Veteran appealed these denials to the Court, and in an October 2011 Memorandum Decision (single judge), the Board's October 2009 decision was set aside and the issues were remanded for further development.  The case has since been returned to the Board.  


REMAND

The Veteran contends that he was not provided the required notice for his scheduled VA examinations in 2009, and he should thus be afforded another opportunity to appear.  

The Court exercised its discretion and remanded these issues so the Veteran could present his arguments (made for the first time on appeal) that he was not notified of his scheduled VA appointments, or alternatively, that the notice was confusing and inconsistent as to the specific date and place of the appointments, and that no presumption of regularity that he was notified applied.  

The Veteran was originally scheduled for VA examinations in conjunction with the above-listed claims in July 2009.  It does not appear from the record that the Veteran was ever provided notice of the scheduled examinations.  Of note, the record shows that the Veteran requested that his VA examinations be performed at a VA Medical Center closer to his home.  These examinations were subsequently cancelled because the Veteran indicated that he could not attend examinations so far away (Winston-Salem).  He did, however, attend VA examinations in November 2010.  

In correspondence received from the Veteran's representative in June 2012, she continued to argue that the Veteran should be afforded VA examinations to properly complete the March 2009 Board remand directive.  In light of the Memorandum Decision and upon consideration of the Veteran's unique circumstances, the Board finds that this request is reasonable.  Thus, the Veteran should be afforded a VA examination in conjunction with his increased rating claims for the disabilities on appeal.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected lumbosacral nerve root injury with radiculopathy and pelvic fracture and separation of the symphysis pubis with low back pain.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders  must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of these Veteran's disabilities on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

